1
2
3
4
5
6
7
8
9                     UNITED STATES DISTRICT COURT
10                  CENTRAL DISTRICT OF CALIFORNIA
11
12   CARMEN JOHN PERRI, an          Case No.: CV 18-6456-DMG (MRWx)
13   individual,
14
     Plaintiff,                     ORDER DISMISSAL OF ENTIRE
15                                  ACTION WITH PREJUDICE [24]
     v.
16
17   GRINGO’S MARISCOS AND
     BEER, a business of unknown
18
     form; VICTORVILLE
19   HOLDINGS, INC., a California
     corporation; and DOES 1-10,
20
     inclusive,
21
     Defendants.
22
23
24
25
26
27
28
1          After consideration of the parties’ Joint Stipulation for Dismissal of the
2    Entire Action with Prejudice, the Court hereby enters a dismissal with prejudice of
3    Plaintiff’s Complaint in the above-entitled action, in its entirety. The parties shall
4    bear their own respective costs and attorneys’ fees.
5          IT IS SO ORDERED.
6
     DATED: December 13, 2018
7
                                             DOLLY M. GEE
8                                            UNITED STATES DISTRICT JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                1
